Case 9:19-cv-81659-RLR Document 11 Entered on FLSD Docket 01/22/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-81659-CIV-ROSENBERG/REINHART

  NELSON FERNANDEZ,

         Plaintiff,

  vs.


  MELT SHOP, LLC, a foreign
  limited liability company,

        Defendant
  _____________________________/

                                    NOTICE OF SETTLEMENT

         Plaintiff NELSON FERNANDEZ, by and through his undersigned Counsel, hereby

  provides notice that the parties have reached a settlement in principle and will be executing

  necessary paperwork resolving all claims and matters in the case.          Accordingly, the parties

  respectfully request that the Court stay all further proceedings to allow the parties to finalize the

  settlement agreement and file a dismissal with prejudice.

         DATED: January 22, 2020.

         Respectfully submitted,

  RODERICK V. HANNAH, ESQ., P.A.                        LAW OFFICE OF PELAYO
  Counsel for Plaintiff                                 DURAN, P.A.
  8751 W. Broward Blvd., Suite 303                      Co-Counsel for Plaintiff
  Plantation, FL 33324                                  4640 N.W. 7th Street
  T. 954/362-3800                                       Miami, FL 33126-2309
  954/362-3779 (Facsimile)                              T. 305/266-9780
  Email: rhannah@rhannahlaw.com                         305/269-8311 (Facsimile)
                                                        Email: pduran@pelayoduran.com

  By____s/ Roderick V. Hannah __                        By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                    PELAYO M. DURAN
        Fla. Bar No. 435384                                   Fla. Bar No. 0146595
Case 9:19-cv-81659-RLR Document 11 Entered on FLSD Docket 01/22/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 22nd day of January, 2020, a true and correct of the

  foregoing was electronically filed and served via transmission of Notice of Electronic Filing

  generated by CM/ECF and by separate email on all counsel or parties of record on the Service

  List below:


  MELT SHOP, LLC
  c/o Seth Rubine, Esq.
  RUBINE + CHA, Attorneys at Law
  65 Harristown Road, Suite 203
  Glen Rock, New Jersey 07452
  srubine@rubinecha.com


                                            /s/ Roderick V. Hannah
                                                Roderick V. Hannah




                                               2
